LOGO [g348240g0628084140852.jpg]

Exhibit 10.53

FORM

KORN/FERRY INTERNATIONAL 2008 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

 

Grantee’s Name and Office:    «First_Name» «Last_Name»    «OFFICE»

You have been granted shares of restricted Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Award (the “Notice”), the Korn/Ferry International 2008 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Award Agreement
(the “Agreement”) attached hereto. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Notice.

 

Date of Award    «Grant_Date» Vesting Commencement Date    «Grant_Date» Total
Number of Shares of Common Stock Awarded    «NUMBER_OF_SHARES_To_nearest_10»
(the “Shares”)   

Vesting Schedule:

Subject to Grantee’s continued service with the Company and other limitations
set forth in this Notice, the Agreement and the Plan, the Award will “vest” in
accordance with the following schedule (each date on which the Award or portion
thereof vests a “Vest Date”):

☒ of the Total Number of Shares of Common Stock Awarded shall vest on the first
anniversary of the Vesting Commencement Date, and an additional [X] of the Total
Number of Shares of Common Stock Awarded shall vest on each yearly anniversary
of the Vesting Commencement Date thereafter.    

In the event of Grantee’s change in status from employee to consultant, the
vesting of the Award shall continue only to the extent determined by the
Committee as of such change in status.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company; provided, however, that such Shares shall remain subject to other
restrictions on transfer set forth in the Agreement or the Plan. Shares that
have not vested are deemed “Restricted Shares.” Per the vesting schedule, the
Grantee may become vested in a fraction of a Restricted Share. However, such
fraction shall remain a Restricted Share until the Grantee becomes vested in the
entire Share.

Termination of Employment; Forfeiture:

Unless otherwise provided for in an employment or other written agreement
between the Grantee and the Company, vesting shall cease upon the date of
termination of the Grantee’s continued service with the Company for any reason,
including death or Disability. Unless otherwise provided for in an employment or
other written agreement between the Grantee and the Company, if the Grantee’s
continued service with the Company terminates for any reason when the Grantee
holds any Restricted Shares (including fractional Restricted Shares), such
Restricted Shares shall be deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of the Restricted Shares and
shall have all rights and interest in or related thereto without further action
by the Grantee. The foregoing forfeiture provisions set forth in this Notice as
to Restricted Shares shall also apply to the new capital stock or other property
(including cash paid other than as a regular cash dividend) received in exchange
for the Shares in consummation of any Change in Control and such stock or
property shall be deemed Additional Securities for purposes of the Agreement,
but only to the extent the Shares are at the time covered by such forfeiture
provisions.

 

1



--------------------------------------------------------------------------------

LOGO [g348240g0628084140852.jpg]

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

Korn/Ferry International

a Delaware corporation

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

LOGO [g348240g0628084140852.jpg]

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S CONTINUED SERVICE WITH THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).
THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF GRANTEE’S SERVICE WITH THE COMPANY, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S
SERVICE WITH THE COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, GRANTEE’S STATUS IS AT
WILL.

 

3



--------------------------------------------------------------------------------

LOGO [g348240g0628084140852.jpg]

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section 24 of the Plan. The Grantee further agrees to notify the
Company upon any change in the residence address indicated in this Notice.

 

Dated:         Signed:    

 

4



--------------------------------------------------------------------------------

LOGO [g348240g0628084140852.jpg]

 

KORN/FERRY INTERNATIONAL 2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

1. Issuance of Shares. Korn/Ferry International, a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Award (the “Notice”), the Total Number of restricted Shares of
Common Stock Awarded as set forth in the Notice (the “Shares”), subject to the
Notice, this Restricted Stock Award Agreement (the “Agreement”) and the terms
and provisions of the Company’s 2008 Stock Incentive Plan, as amended from time
to time (the “Plan”), which is incorporated herein by reference. Unless
otherwise defined herein or in the Notice, the terms defined in the Plan shall
have the same defined meanings in this Agreement. All Shares issued hereunder
will be deemed issued to the Grantee as fully paid and nonassessable shares, and
the Grantee will have the right to vote the Shares at meetings of the Company’s
shareholders. The Company shall pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee hereunder.

2. Consideration. The Grantee shall be deemed to have purchased from the Company
the Shares set forth in the Notice without payment of any cash consideration.
The Grantee and the Company hereby acknowledge and agree that adequate
consideration has been received by the Company in respect of the issuance of the
Shares.

3. Transfer Restrictions. Except as expressly provided in Section 14 of the
Plan, the Shares issued to the Grantee hereunder may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated by the Grantee prior to
the date when the Shares become “vested” pursuant to the Vesting Schedule set
forth in the Notice. Any attempt to transfer Shares in violation of this
Section 3 will be null and void and will be disregarded.

4. Termination of Employment; Forfeiture. Unless otherwise provided for in an
employment or other written agreement between the Grantee and the Company,
vesting shall cease upon the date of termination of the Grantee’s continued
service with the Company for any reason, including death or Disability. Unless
otherwise provided for in an employment or other written agreement between the
Grantee and the Company, if the Grantee’s continued service with the Company
terminates for any reason while the Grantee holds any Shares that have not
vested (“Restricted Shares”), including fractional Restricted Shares, such
Restricted Shares shall be deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of the Restricted Shares and
shall have all rights and interest in or related thereto without further action
by the Grantee. In the event Restricted Shares are reconveyed to the Company,
the Company shall have no further obligation or liability to the Grantee with
respect to such Restricted Shares. The foregoing forfeiture provisions set forth
in this Agreement as to Restricted Shares shall also apply to the new capital
stock or other property (including cash paid other than as a regular cash
dividend) received in exchange for the Shares in consummation of any Change in
Control and such stock or property shall be deemed Additional Securities for
purposes of this Agreement, but only to the extent the Shares are at the time
covered by such forfeiture provisions.

5. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
Restricted Shares, to deliver such documents, agreements or instruments as may
be necessary from time to time to the Secretary or Assistant Secretary of the
Company, or their designee, to hold such Restricted Shares in escrow for so long
as such Restricted Shares have not vested pursuant to the Vesting Schedule set
forth in the Notice, with the authority to take all such actions and to
effectuate all such transfers and/or releases as may be necessary or appropriate
to accomplish the objectives of this Agreement in accordance with the terms
hereof. The Grantee hereby acknowledges that the appointment of the Secretary or
Assistant Secretary of the Company (or their designee) as the escrow holder
hereunder with the stated authorities is a material inducement to the Company to
make this Agreement and that such appointment is coupled with an interest and is
accordingly irrevocable. The Grantee agrees that such escrow holder shall not be
liable to any party hereto (or to any other party) for any actions or omissions
unless such escrow holder is grossly negligent relative thereto. The escrow
holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time. Upon the vesting
of all Restricted Shares, the escrow holder will, without further order or
instruction, transmit to the Grantee such Shares, subject, however, to
satisfaction of any withholding obligations provided in Section 7 below.

6. Distributions. The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.

7. Withholding of Taxes. The Grantee shall, as Restricted Shares shall vest or
at the time withholding is otherwise required by any applicable provisions of
federal or state law, pay the Company the amount necessary to satisfy any
applicable foreign, federal, state, and local income and employment tax
withholding obligations. At the time the Grantee’s Award is granted, or at any
time thereafter as requested by the Company, the Grantee hereby authorizes, to
the fullest extent not prohibited by applicable law, withholding from payroll
and any other amounts payable to the Grantee, and otherwise agrees to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company, if any, which arise in
connection with the Award.

 

5



--------------------------------------------------------------------------------

LOGO [g348240g0628084140852.jpg]

 

8. Section 83(b) Election. The Grantee hereby acknowledges that he or she has
been informed that, with respect to the grant of the Shares, he or she may file
an election with the Internal Revenue Service, within 30 days of the Date of
Award, electing pursuant to Section 83(b) of the Code, to be taxed currently on
the Fair Market Value of the Shares on the Date of Award (“Section 83(b)
Election”).

GRANTEE ACKNOWLEDGES THAT IF HE OR SHE CHOOSES TO FILE AN ELECTION UNDER SECTION
83(b) OF THE CODE, IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO
FILE TIMELY SUCH SECTION 83(b) ELECTION, EVEN IF HE OR SHE REQUESTS THE COMPANY
OR ITS REPRESENTATIVE TO MAKE THIS FILING ON GRANTEE’S BEHALF.

BY SIGNING THIS AGREEMENT, GRANTEE REPRESENTS THAT HE OR SHE HAS REVIEWED WITH
GRANTEE’S OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE OR
SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. GRANTEE UNDERSTANDS AND
AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

9. Additional Securities. Any securities or cash received (other than a regular
cash dividend) as the result of ownership of the Restricted Shares (the
“Additional Securities”), including, but not by way of limitation, warrants,
options and securities received as a stock dividend or stock split, or as a
result of a recapitalization or reorganization or other similar change in the
Company’s capital structure, shall be retained in escrow in the same manner and
subject to the same conditions and restrictions as the Restricted Shares with
respect to which they were issued, including, without limitation, the Vesting
Schedule set forth in the Notice. The Grantee shall be entitled to direct the
Company to exercise any warrant or option received as Additional Securities upon
supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant or option. If Additional Securities consist
of a convertible security, the Grantee may exercise any conversion right, and
any securities so acquired shall constitute Additional Securities. In the event
of any change in certificates evidencing the Shares or the Additional Securities
by reason of any recapitalization, reorganization or other transaction that
results in the creation of Additional Securities, the escrow holder is
authorized to deliver to the issuer the certificates evidencing the Shares or
the Additional Securities in exchange for the certificates of the replacement
securities.

10. Stop Transfer Notices. In order to ensure compliance with the restrictions
on transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

11. Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

12. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, Grantee acknowledges that:
(i) Grantee’s participation in the Plan is voluntary; (ii) except as explicitly
contemplated in an employment or other written agreement between the Grantee and
the Company, the value of the Award is an extraordinary item which is outside
the scope of any employment contract with Grantee; (iii) except as explicitly
contemplated in an employment or other written agreement between the Grantee and
the Company, the Award is not part of normal or expected compensation for any
purpose, including without limitation for calculating any benefits, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and
Grantee will not be entitled to compensation or damages as a consequence of
Grantee’s forfeiture of any unvested portion of the Award as a result of
Grantee’s termination of service with the Company for any reason; and (iv) in
the event that Grantee is not a direct employee of Company, the grant of the
Award will not be interpreted to form an employment relationship with the
Company and the grant of the Award will not be interpreted to form an employment
contract with the Grantee’s employer or the Company. The Company shall be under
no obligation whatsoever to advise the Grantee of the existence, maturity or
termination of any of Grantee’s rights hereunder and Grantee shall be
responsible for familiarizing himself or herself with all matters contained
herein and in the Plan which may affect any of Grantee’s rights or privileges
hereunder.

13. Company Authority. Any question concerning the interpretation of this
Agreement, the Notice or the Plan, any adjustments required to be made under the
Plan, and any controversy that may arise under the Plan or this Agreement shall
be determined by the Company (including any person(s) to whom the Company has
delegated its authority) in its sole and absolute discretion. Such decision by
the Company shall be final and binding.

 

6



--------------------------------------------------------------------------------

LOGO [g348240g0628084140852.jpg]

 

14. Undertaking. Grantee hereby agrees to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Grantee or the Grantee’s interest pursuant to
the express provisions of this Agreement.

15. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

16. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Grantee and Grantee’s legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person will
have become a party to this Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof.

17. Securities Law Compliance. The Company is under no obligation to register
for resale the Shares, whether vested or unvested. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Grantee or other subsequent transfers by
the Grantee of any Shares issued as a result of or under this Award, including
without limitation (a) restrictions under an insider trading policy,
(b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the Shares underlying the Award and (c) restrictions as to the
use of a specified brokerage firm or other agent for such resales or other
transfers. Any sale of the Shares must also comply with other applicable laws
and regulations governing the sale of such shares.

18. Information Confidential. As partial consideration for the granting of the
Award, the Grantee agrees that he or she will keep confidential all information
and knowledge that the Grantee has relating to the manner and amount of his or
her participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to the Grantee’s
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.

19. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

20. Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein.

21. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

 

7



--------------------------------------------------------------------------------

LOGO [g348240g0628084140852.jpg]

 

EXHIBIT A

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Korn/Ferry International, the undersigned, the spouse of
«First_Name» «Last_Name», the Participant named therein, does hereby agree to be
bound by all of the terms and provisions thereof, the terms and conditions
attached thereto, and those set forth in the Plan.

 

 

   

 

Signature of Spouse     Date

 

    Print Spouse’s Name    

[DECLARATION BELOW TO BE COMPLETED BY UNMARRIED INDIVIDUALS]

I,                     , the undersigned, hereby declare that I am not married
as of the date hereof.

 

 

   

 

Name:  

 

    Date:  

 

 

8